Exhibit 10.54

 

[image00027.jpg]

Progenics Pharmaceuticals, Inc.

One World Trade Center

47th Floor, Suite J

New York, New York 10007

(646) 975-2500

www.progenics.com

 

 

CONSULTING SERVICES AGREEMENT

 

PROGENICS CONTRACT NO. 000000

 

This Consulting Services Agreement (“Agreement”) effective as of the November
15, 2019 (“Effective Date”) is by and between Progenics Pharmaceuticals, Inc., a
corporation organized under the laws of the State of Delaware with a place of
business at One World Trade Center, 47th Floor, Suite J, New York, New York
10007 (“PROGENICS”) and David W. Mims, with a place of business at [*]
(“CONSULTANT”).

 

In consideration of the promises and mutual covenants contained herein and on
the terms and conditions hereinafter set forth, it is agreed as follows:

 

1.

SCOPE OF SERVICES

 

CONSULTANT is engaged by PROGENICS to provide interim Chief Executive Officer
(“CEO”) services (the “Services”).

 

CONSULTANT will personally perform all Services hereunder. CONSULTANT shall be
available to PROGENICS at its offices or such other places as the parties may
agree, at such times as the parties may agree, and shall be available for
telephone consultations as requested by PROGENICS. CONSULTANT shall perform all
Services in a prompt and professional manner. CONSULTANT shall not be entitled
to subcontract any of its obligations hereunder without PROGENICS’ prior written
approval. CONSULTANT will commute from his home in Alabama, and will work out of
his home when he is not in the Progenics offices or at other locations on behalf
of Progenics.

 

CONSULTANT’s primary contact at PROGENICS with respect to the work performed
hereunder will be PROGENICS’ Board of Directors or such other individual(s) as
PROGENICS may subsequently designate (“PROGENICS Contact”).

 

CONSULTANT shall not remove any PROGENICS property from PROGENICS’ premises
without prior written authorization from PROGENICS; provided that CONSULTANT may
have company property in his possession away from Progenies' premises for use in
carrying out his duties under this agreement or as a board member.

 

2.

COMPENSATION

 

CONSULTANT’s fees for performance of Services (“Monthly Retainer”) will be
$30,000 USD per month payable in arrears on the last business day of each month.

 

The parties estimate that Service fees hereunder will not exceed an aggregate
dollar amount during the term of this Agreement of US $225,000.00 (“Maximum
Service Fees”). Any amount above the Maximum Service Fees must be approved in
writing by PROGENICS.

 

 

--------------------------------------------------------------------------------

 

 

In addition to the compensation set forth above, PROGENICS will reimburse
CONSULTANT for reasonable out-of-pocket expenses actually incurred by CONSULTANT
in the performance of the Services, including, but not limited to telephone and
facsimile charges and calls, car rental, lodging, travel expenses, meals and
associated expenses all in accordance with Progenics’ current Travel Policy
provided to CONSULTANT. CONSULTANT shall not be eligible to participate in any
PROGENICS of ’s employee benefit plans, fringe benefit programs, group insurance
arrangements or similar programs.   

 

 

CONSULTANT shall submit invoices once a month to PROGENICS, which shall set
forth the hours of Services performed by CONSULTANT (and brief description of
such Services, if applicable) for the prior unbilled period, and the amount of
out-of-pocket expenses incurred by CONSULTANT for which CONSULTANT seeks
reimbursement. Such invoices shall be payable within thirty (30) days of receipt
by PROGENICS. CONSULTANT shall provide PROGENICS with supporting receipts and
documentation for any out-of-pocket expenses which individually exceed $100.00
as an attachment to the billing statement. All invoices submitted by CONSULTANT
shall reference the PROGENICS contract number on the first page of this
Agreement. PROGENICS prefers invoices to be sent via email to AP@progenics.com.
Alternatively, paper invoices may be mailed to PROGENICS at One World Trade
Center, 47th Floor, Suite J, New York, New York 10007, Attn: Accounts Payable.
PROGENICS does not accept invoices via facsimile.

 

CONSULTANT shall be required to devote CONSULTANT’s full time and attention to
the performance of the Services hereunder to PROGENICS; provided that CONSULTANT
may continue to serve on other boards and undertake other investment and
business activity consistent with his current activity.

 

3.

TERM & TERMINATION

 

This Agreement shall enter into force and effect as of the Effective Date and
shall remain in force and effect until June 30, 2020 unless terminated as set
forth herein by either party.

 

This Agreement may be terminated by either party, which in the case of Progenics
will be its Board of Directors, (i) for convenience upon fifteen (15) days
written notice to the other, or (ii) upon default in performance of the other
party, provided that the defaulting party shall be given not less than ten (10)
days prior written notice of default and the opportunity to cure the default
during such notice period. To the extent stated in the notice, CONSULTANT shall
cease all Services as of the effective date of termination (the “Termination
Date”).

 

Promptly upon the expiration or termination of this Agreement, and earlier if
requested by PROGENICS at any time, CONSULTANT shall deliver to PROGENICS (and
shall not keep in CONSULTANT’s possession or deliver to anyone else) all
Confidential Information, as defined in Section 4 below, of PROGENICS (including
all embodiments thereof) and all software, documentation, devices (including
cell phones, computers and other electronics used by CONSULTANT), records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items, or any other work product whatsoever,
developed by CONSULTANT as part of or in connection with the Services or
otherwise belonging to PROGENICS.

 

 

--------------------------------------------------------------------------------

 

 

4.

CONFIDENTIALITY

 

During the term of this Agreement, and for a period of three years following the
expiration or termination of this Agreement, CONSULTANT shall keep confidential,
and shall not use for any purpose other than in connection with the performance
of CONSULTANT’s obligations under this Agreement, any information, including
without limitation, data, business plans, techniques, processes, trade secrets,
or other technical or business information of PROGENICS that is directly or
indirectly disclosed by or on behalf of PROGENICS to CONSULTANT, by any means,
including written, oral, visual or electronic, or obtained or generated by
CONSULTANT during or as a result of CONSULTANT’s work for PROGENICS
(“Confidential Information”).

 

The foregoing obligations of confidentiality and nonuse shall not apply to any
information that (i) is or becomes part of the public domain through no fault of
CONSULTANT, (ii) was already known to CONSULTANT at the time of disclosure by
PROGENICS, as evidenced by written records prepared prior to such disclosure, or
(iii) is acquired by CONSULTANT from a third party having right to possess and
disclose such information, provided that such third party did not receive such
information directly or indirectly from PROGENICS. CONSULTANT shall use the same
degree of care, but no less than a reasonable degree of care, to keep PROGENICS’
Confidential Information confidential as CONSULTANT uses in safeguarding
CONSULTANT’s own confidential information.

 

In addition, CONSULTANT may disclose Confidential Information to the extent
required to do so by regulatory or judicial authority to whose jurisdiction
CONSULTANT is subject. CONSULTANT shall promptly notify PROGENICS of any such
request so that PROGENICS may object to the request and/or seek an appropriate
protective order.

 

CONSULTANT shall not disclose the existence or subject matter of this Agreement
to any third party other than employees of PROGENICS with a need to know without
prior written consent of PROGENICS.

 

5.

OWNERSHIP OF MATERIALS

 

CONSULTANT shall promptly make full written disclosure to PROGENICS, shall hold
in trust for the sole right and benefit of PROGENICS, and hereby assigns,
transfers and conveys to PROGENICS, or its designee, all of CONSULTANT’s
worldwide right, title and interest in and to any and all inventions, original
works of authorship, findings, conclusions, data, discoveries, developments,
concepts, improvements, trade secrets, techniques, processes and know-how,
whether or not patentable or registrable under patent, copyright or similar
laws, that CONSULTANT may solely or jointly conceive, develop or reduce to
practice, or cause to be conceived, developed or reduced to practice, in the
performance of the Services or that result, to any extent, from use of
PROGENICS’ premises or property (collectively, the “Inventions”), including any
and all moral rights and intellectual property rights inherent therein and
appurtenant thereto, including, but not limited to, all patent rights,
copyrights, trademarks, know-how and trade secrets and the rights to apply for
the same (collectively, “Intellectual Property Rights”). CONSULTANT further
acknowledges and agrees that all original works of authorship that are made by
CONSULTANT (solely or jointly with others) in the performance of the Services (a
“Work”) and that are protectable by copyright are “works made for hire,” as that
term is defined in the United States Copyright Act. However, to the extent that
any Work may not, by operation of any applicable law, be a work made for hire,
CONSULTANT hereby assigns, transfers and conveys to PROGENICS all of
CONSULTANT’s worldwide right, title and interest in and to such Work, including
all Intellectual Property Rights relating thereto. For avoidance of doubt, this
Section does not apply to Consultants activity permitted by the proviso in the
last paragraph of Section 2.

 

 

--------------------------------------------------------------------------------

 

 

Upon the request and at the expense of PROGENICS, CONSULTANT shall execute and
deliver any and all instruments and documents and take such other acts as may be
necessary or desirable to document the assignment and transfer described herein
or to enable PROGENICS to secure its rights in the Inventions, Works and
Intellectual Property Rights relating thereto in any and all jurisdictions, or
to apply for, prosecute and enforce Intellectual Property Rights in any and all
jurisdictions with respect to any Inventions or Works, or to obtain any
extension, validation, re-issue, continuance or renewal of any such Intellectual
Property Right. Without limiting the foregoing, CONSULTANT shall disclose to
PROGENICS all pertinent information and data with respect thereto and shall
execute all applications, specifications, oaths and all other instruments which
PROGENICS deems necessary in order to apply for and obtain such rights and in
order to assign and convey to PROGENICS the sole and exclusive right, title and
interest in and to such Inventions, Works and any Intellectual Property Rights
relating thereto. If PROGENICS is unable for any other reason to secure
CONSULTANT’s signature to apply for or to pursue any application for any United
States or foreign patent, trademark, copyright or other registration covering
Inventions or Works assigned to PROGENICS hereunder, then CONSULTANT hereby
irrevocably designates and appoints PROGENICS and its duly authorized officers
and agents as CONSULTANT’s agent and attorney in fact, to act for and in
CONSULTANT’s behalf and stead to execute and file any such applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent or trademark, copyright or other registrations thereon with the
same legal force and effect as if executed by CONSULTANT.

 

CONSULTANT will only use any materials provided by or on behalf of PROGENICS
consistent with and as contemplated by this Agreement and will not undertake any
actions which would jeopardize the copyright, trademark, tradename and other
intellectual property rights of PROGENICS or its affiliates in any such
materials.

 

6.

WARRANTIES

 

CONSULTANT hereby warrants and represents to PROGENICS that:

 

 

A.

the Services shall be performed strictly in accordance with this Agreement and
applicable laws and in a competent, timely, professional and workmanlike manner
using the standards of care, skill, and diligence normally provided by competent
professionals in the performance of Services similar to that are contemplated by
this Agreement;

 

 

B.

CONSULTANT has all rights, approvals, licenses, rights or other authorizations
required to perform the Services, if any; and

 

 

C.

the Services and/or any portion thereof, shall not violate, infringe upon, or
misappropriate any patent, copyright, trade secret, trade name, or other
proprietary rights of any third party, or breach any contract by which
CONSULTANT is bound, and that CONSULTANT has neither assigned nor otherwise
entered into an agreement by which CONSULTANT purports to assign or transfer to
a third party any right, title or interest in or to any technology or
intellectual property right that would conflict with CONSULTANT's obligations
under this Agreement (collectively, "Infringement").

 

7.

INDEMNIFICATION

 

 

--------------------------------------------------------------------------------

 

 

8.

COMPLIANCE WITH LAWS

 

A.     CONSULTANT shall comply with all requirements of any and all applicable
federal, state, and local laws, rules and regulations relating to his
performance of the Services hereunder.

 

B.     CONSULTANT represents and warrants to PROGENICS that CONSULTANT is not
and has never been (i) sanctioned by the Office of Inspector General of the
Department of Health and Human Services, excluded from participating in any
government health care program, or convicted of a criminal offense that could
lead to CONSULTANT being sanctioned or excluded; (ii) debarred by the Food and
Drug Administration under the Generic Drug Enforcement Act of 1992, 21 U.S.C.
Section 306(a) or (b) of the Federal Food, Drug, and Cosmetic Act, as amended,
or any similar federal or state law or regulation, or (iii) other relevant
professional licensing body. CONSULTANT shall immediately notify PROGENICS,
during the term of this Agreement, upon becoming aware of any facts or
circumstances reasonably expected to make such representations and warranties to
become untrue. Upon receipt of such notice or if PROGENICS otherwise becomes
aware of a threatened or actual sanction, exclusion, debarment, or disciplinary
action, PROGENICS shall have the right to immediately terminate this Agreement
for cause. PROGENICS reserves the right to screen CONSULTANT against the Office
of Inspector General and General Services Administration exclusion databases,
the U.S. Food and Drug Administration (“FDA”) debarment list, and any other
relevant databases at any time during the term of this Agreement.

 

C.     CONSULTANT hereby certifies that CONSULTANT has not and will not use in
any capacity the services of any individual, corporation, partnership or
association which has been debarred under 21 U.S.C. Section 306(a) or (b). In
the event that CONSULTANT becomes aware of the debarment or threatened debarment
of any individual, corporation, partnership or association providing services to
CONSULTANT which directly or indirectly relate to CONSULTANT’s activities under
this Agreement, CONSULTANT shall notify PROGENICS immediately. CONSULTANT
understands that PROGENICS shall have the right to terminate this Agreement
immediately upon receipt of such notice pursuant to the provisions of Section 3
hereof.

 

D.     CONSULTANT acknowledges that PROGENICS conducts its relationships with
healthcare professionals, in compliance with applicable laws and regulations
(including, without limitation, the U.S. Anti-Kickback Statute, 42, U.S.C.
§1320a-7(b)), and the PhRMA Code. CONSULTANT, in the performance of Services on
behalf of PROGENICS, shall conduct its relationships with healthcare
professionals, if any, in accordance with all applicable laws and the PhRMA
Code.

 

E.     CONSULTANT acknowledges PROGENICS’ commitment to comply with all
applicable local, state, and federal laws, rules, regulations, and agreements,
including, without limitation, transparency principles. To that end, CONSULTANT
acknowledges and agrees that payments made pursuant to this Agreement may be
reported by PROGENICS to government entities as required by law, rule,
regulation, or agreement. CONSULTANT acknowledges that PROGENICS may be required
to publicly disclose payments to CONSULTANT, including the identity of the
CONSULTANT, the nature of any services performed by the CONSULTANT pursuant to
this Agreement, and the value and nature of any payments to the CONSULTANT.

 

 

--------------------------------------------------------------------------------

 

 

9.

INDEPENDENT CONTRACTOR

 

Execution of this Agreement in no way creates, nor shall this Agreement be
interpreted or construed as creating, an employment relationship between
PROGENICS and CONSULTANT and it is understood CONSULTANT will be acting as an
independent contractor.

 

10.

INSIDER TRADING

 

While providing the Services, CONSULTANT may gain access to certain material
non-public information regarding PROGENICS. CONSULTANT understands that should
CONSULTANT gain access to such material non-public information, CONSULTANT will,
in compliance with U.S. securities laws, refrain from buying or selling
PROGENICS securities, or disclosing such information to others.

 

11.

NOTICES

 

Any notice required or permitted hereunder shall be in writing and shall be
deemed given as of the date it is (a) delivered by hand; (b) sent by registered
or certified mail, postage prepaid, return receipt requested; or (c) delivered
by overnight carrier with signature of recipient confirming receipt to the other
party at the address listed above.

 

12.

GOVERNING LAW

 

This Agreement shall be governed by the laws of the State of New York, without
reference to its choice of law principles.

 

13.

SEVERABILITY

 

The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of any other term or provision
hereof.

 

14.

WAIVER

 

Waiver by either party or the failure by either party to claim a breach of any
provision of this Agreement shall not be deemed to constitute a waiver or
estoppel with respect to any subsequent breach of any provision hereof.

 

15.

ASSIGNMENT

 

This Agreement is personal to PROGENICS. CONSULTANT may not assign this
Agreement without the prior written consent of PROGENICS. Any purported
assignment made in violation of this provision shall be null, void and without
legal effect.

 

16.

ENTIRE AGREEMENT; AMENDMENTS

 

This Agreement supersedes any previous understandings or agreements, whether
written or oral, between the parties regarding the Services. This Agreement may
be amended only by a written document signed by both parties. No pre-printed
terms of any subsequent purchase order or invoice will add to, modify, or
supersede the terms of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

17.

SURVIVAL

 

Any provision of or obligation under this Agreement, which contemplates
performance or observance subsequent to any termination or expiration of this
Agreement, shall survive any such termination or expiration, and shall continue
in full force and effect. In addition, all provisions of this Agreement shall
survive the termination or expiration of this Agreement to the fullest extent
necessary to give the parties the full benefit of the bargain expressed herein
and of the intent contemplated hereunder.

 

 

 

IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have signed this Agreement as of the Effective Date.

 

PROGENICS PHARMACEUTICALS, INC.  DAVID W. MIMS     By:       /s/ Patrick Fabbio
                                    By:      /s/ David W. Mims                 
                   Name:       Patrick Fabbio                                   
Name:       David W. Mims                                  Title:     EVP &
CFO                                          
Title:     CEO                                                       
Date:     1/7/20                                                    
Date:     1/7/20                                                 

 